Citation Nr: 1207682	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent from November 6, 2006, and a disability rating in excess of 70 percent from August 6, 2008, for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Board


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 and September 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for posttraumatic stress disorder (PTSD), rated 30 percent, effective November 6, 2006.  A June 2010 rating decision increased the rating from 30 percent to 50 percent for the Veteran's PTSD, effective December 10, 2007, and assigned a 70 percent rating, effective October 7, 2008.  However, as those increases did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a December 2010 decision, the Board granted a 50 percent rating, effective November 6, 2006, and a 70 percent rating effective August 6, 2008, for PTSD but denied higher ratings.  The Board's December 2010 decision was subsequently implemented by a January 2011 RO rating decision.  However, the Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims, which, in accordance with a Joint Motion for Remand, issued a September 2011 Order remanding the part of the Board's decision that denied entitlement to an initial rating in excess of 50 percent from November 6, 2006, to August 5, 2008, and a rating in excess of 70 percent from August 6, 2008. 

In June 2010, the Veteran raised claims for clear and unmistakable error (CUE) of an unspecified rating decision and service connection for ischemic heart disease.  As those claims have not been developed for appellate review, the Board refers them to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 



REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements and in testimony before the RO, contends that his PTSD is more severe than as contemplated by his currently assigned staged disability ratings.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The record shows that the Veteran was last afforded a VA psychiatric examination in October 2008.  VA medical records show that, since that examination, the Veteran continued to receive treatment for PTSD and, in October 2009, was admitted for inpatient psychiatric treatment due to suicidal ideation.  Additionally, in February 2011, the Veteran underwent a VA examination for the purposes of assessing employability and was found to be unemployable, in part due to his service-connected PTSD.  In support of that finding, the VA examiner noted decreased concentration and poor social interactions. 

While mindful that the October 2008 VA examination is not overly stale, the Board finds that the VA medical records showing a subsequent psychiatric hospitalization, and the February 2011 VA examiner's finding that the Veteran's PTSD contributes to unemployability, indicate that his overall symptoms may have subsequently worsened.  Because it therefore appears that there may have been a significant change in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly assess the merits of his psychiatric claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & 2011).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1  (2011).  It should also include specific findings regarding the impact of the Veteran's service-connected psychiatric disability on his occupational and social functioning, and specific findings as to whether the Veteran is unemployable due to his service-connected disabilities. 

Additionally, as the Veteran's claim is being remanded on other grounds, the Board finds that ongoing VA medical records should be obtained.  VA medical records show that the Veteran receives regular VA mental health treatment every three months or so.  The most recent VA medical record associated with the claims file is dated in February 2011, and there is no indication that the Veteran stopped mental health treatment.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Memphis VA Medical Center dated from February 2011.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in December 2006, December 2007, and October 2008, the February 2011 VA examination to assess employability, and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened and adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  The examiner should also specifically provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

